Citation Nr: 1121905	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-34 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for an ankle disorder.

3.  Entitlement to service connection for a right knee and/or right leg disorder.

4.  Entitlement to service connection for a left knee and/or left leg disorder.

5.  Entitlement to non-service-connected (NSC) disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July to August of 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from separate rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The first rating decision subject to appeal was issued by the RO in April 2007 and denied the Veteran's claim of entitlement to NSC disability pension benefits.  A timely Notice of Disagreement as to that issue was filed by the Veteran, also in April 2007.

The second rating decision on appeal was issued by the RO in December 2008 and denied separate claims of entitlement to service connection for an ankle disorder, back disorder, right knee/leg disorder, left knee/leg disorder, and a kidney condition.  In a timely January 2009 Notice of Disagreement, the Veteran preserved for appeal the issues of entitlement to service connection for the claimed disorders in his back, ankle, right knee/leg, and left knee/leg.  VA has not received any subsequent submissions in which the Veteran expresses a desire to seek appeal as to the issue of entitlement to service connection for his claimed kidney condition, nor has VA received any submissions expressing any intent to reopen such a claim.  Accordingly, the issues identified on the title page of this decision are now before the Board for its appellate consideration.



FINDINGS OF FACT

1.  The Veteran's service treatment records do not show in-service complaints, treatment, or diagnoses pertinent to the claimed conditions of the back, ankle, right knee/leg, or left knee/leg.

2.  There is no competent and credible evidence that the Veteran sustained an injury or disease in service involving the back, ankle, right knee, right leg, left knee, or left leg.  

3.  A current disorder of the right knee, right leg, left knee, left leg, or ankles has not been shown.

4.  A current back disorder, diagnosed as degenerative disc disease of the lumbar spine and right-sided radiculopathy located at L5, has been shown.  

5.  There is no competent or credible evidence that suggests an etiology between the Veteran's current back disorder and/ or the claimed ankle, right knee, right leg, left knee, or left leg disorders and an injury or disease incurred during his active duty service.

6.  The Veteran did not serve in the active military, naval, or air service during a period of war.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by the Veteran's active duty service, nor may degenerative disc disease of the lumbar spine and right-sided radiculopathy located at L5 be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.159, 3.303, 3.307, 3.309 (2010).

2.  An ankle disorder was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309 (2010).

3.  A right knee and/or right leg disorder was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309 (2010).

4.  A left knee and/or left leg disorder was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309 (2010).

5.  The Veteran does not meet the basic eligibility requirements for VA non-service-connected pension benefits.  38 U.S.C.A. §§ 101, 1501, 1521(j) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.2, 3.3, 3.6, 3.314 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  


VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the Veteran's claim of entitlement to NSC pension benefits, the Board finds that VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (stating that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the Veteran ineligible for the claimed benefit).  Nevertheless, in the April 2007 decision denying the claim for NSC pension benefits, the Veteran was provided with adequate notice as to the basis of the denial of that claim.  

Insofar as the Veteran's claims of service connection for claimed disabilities of the ankle, back, right knee/leg, and left knee/leg, a letter mailed to the Veteran in June 2008 notified him of the information and evidence needed to substantiate his claims.  Such notice also included information that a disability rating and an effective date are assigned if his disability is determined to be service-connected, and hence, was also consistent with the notice requirements provided under Dingess.  Subsequently, the Veteran's claims were adjudicated for the first time in a December 2008 rating decision.  Thus, notice provided to the Veteran was legally sufficient and VA's duty to notify in this case has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, service personnel records, and identified and pertinent VA treatment records have been associated with the claims file.  Additionally, the Veteran's period of active duty service was verified via inquiry through the National Personnel Records Center (NPRC) in St. Louis, Missouri.

The Board notes that the Veteran has not been afforded a VA examination to ascertain the nature and etiology of the claimed disabilities in his back, ankle, knees, or legs.  Here, the Board finds that such an examination is not necessary in the absence of any competent and credible evidence which suggests a current disorder and/ or an etiological relationship between the Veteran's claimed disabilities and his active duty service.  38 C.F.R. § 3.159(c)(4).  Significantly, neither the Veteran nor his representative has identified, nor does the record indicate, any additional existing evidence that has not been obtained and is necessary for a fair adjudication of the claims decided herein.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.
 
II.  Service Connection Claims

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

If certain diseases, such as arthritis, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

B.  Veteran's Contentions

In a May 2007 claim, the Veteran generally asserts entitlement to service connection for back, ankle, and bilateral knee disorders.  He appears to suggest that the disorders in his knees and ankle were incurred during service.  In this regard, he asserts that his bilateral knee disorder rendered him unable to march or run, presumably during service.  The Veteran also reports that he injured his ankle, also presumably during service, and that this injury resulted in a loss of bone in that ankle.  According to him, he experiences ongoing and daily problems in his back, legs, and knees.

In a November 2007 substantive appeal, which was filed relative to his claim for NSC pension benefits, the Veteran stated that he was discharged from active duty because his back disorder prevented him from performing his duties during service.

C.  Analysis of Service Connection Claims

Based upon the evidence of record, the Board finds that the Veteran is not entitled to service connection for disorders of the back, ankle, or either knee or leg.  Accordingly, each of the Veteran's claims for service connection must be denied.

A review of the Veteran's service treatment records reflect the absence of any in-service complaints of symptoms in the back, ankle, or either knee or leg.  Similarly, there is no evidence in the service treatment records of any in-service treatment or diagnosis of any back, ankle, or knee/leg disorder.  A review of the Veteran's service personnel records shows that the Veteran was separated from service in August 1977 due to character concerns that rendered him unsuitable for military service.  There is no indication in the personnel records of a back disorder, nor is there any indication that the Veteran's separation was due to a physical disability of any kind.

Post-service VA treatment records, which encompass treatment from 2002 through 2009, reflect complaints of radiating back pain and leg pain beginning in 2004.  An April 2004 treatment record reflects that the Veteran reported at that time that the onset of his back pain was in February 2004, only two months before.  In April 2005, the Veteran was diagnosed with arthritis of the spine which was later confirmed in December 2007 x-rays which showed degenerative disc disease of the lumbar spine.  No opinion has been given, however, as to the etiology of the Veteran's degenerative disc disease.

With respect to the Veteran's knees and legs, after his initial report of pain in 2004, the record is silent as to any symptoms in those areas until March 2006.  At that time, the Veteran reported that he had sustained a tendon injury in his right leg after striking it while putting out a fire.  Subsequent treatment records document ongoing complaints of bilateral leg pain which appears to have been most pronounced in the right knee and calf.  No particular diagnosis was made with respect to the Veteran's legs, however, until a September 2008 nerve conduction study which revealed a probable right-sided L5 radiculopathy.  As is the case with the Veteran's lumbar spine degenerative disc disease, no opinion has been given as to the etiology of the Veteran's radiculopathy.

Also, the VA treatment records reflect treatment for sebaceous cysts on the upper back in 2002 and undiagnosed knots on the low back in 2009.  Once again, however, no opinion as to an etiological relationship between these disorders and the Veteran's active duty service has been made.

VA treatment records in the claims file are generally silent as to the Veteran's claimed ankle disorder.

The evidence in this case shows current lumbar spine degenerative disc disease with right-sided radiculopathy at L5.  Nonetheless, the evidence of record fails to suggest much less establish an etiological relationship between that disorder and his active duty service.  In this regard, the service treatment records do not indicate the occurrence of an in-service back injury or illness.  Post-service treatment records are not consistent with the Veteran's reported continuity of symptomatology since service, as they show a nearly 27 year absence of back or leg complaints or treatment.  As noted above, the evidence does not indicate any treatment, much less a diagnosis of loss of bone in the ankle or an opinion as to the etiology of any ankle disorder to the Veteran's active duty service.

Additionally, the Veteran's contentions as to in-service incurrence of any injury to the back, knees, legs, or ankle, and subsequent continuity of symptoms, are refuted directly by the other evidence of record.  In this regard, comments made by the Veteran contemporaneous with treatment indicate that the onset of the Veteran's back disorder was in February 2004, nearly 27 years after his separation from service.  Moreover, the credibility of the Veteran's assertions as to onset and continuity of his back disorder are severely undermined by various inconsistent statements contained in the record.  As mentioned previously, despite the Veteran's assertion in his May 2007 claim that he injured his back in service, the evidence shows that he later reported to VA physicians that the onset of his back symptoms was in February 2004.  The Board also notes that the Veteran's contention that he was discharged from service due to his back disability is squarely rebutted by his service personnel records, which do not indicate that his discharge was caused in any way by a physical disability.

In addressing lay evidence and determining what, if any, probative value, may be attached to such lay evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Certainly, the Veteran is competent in this case to offer statements as to the onset of any back, ankle, knee or leg injury.  He is also competent to offer statements as to the continuity of symptoms arising from such injuries.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay evidence is competent with regard to a disease or injury with "unique and readily identifiable features" that are "capable of lay observation."); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that a veteran is competent to report as to onset and symptoms of a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a veteran is competent to report as to onset and symptoms of tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that a veteran is competent to report as to the onset and symptoms of flatfoot).  Nonetheless, the lay observations provided by the Veteran in this case are not credible given the various inconsistencies noted above.  In this regard, the Board observes that it may consider factors such as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness in weighting the credibility of lay contentions.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  Also, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).   In view of the foregoing, the Board does not attach probative weight to the Veteran's assertions of in-service incurrence of back, knee, leg, and ankle injuries and to his assertions as to subsequent continuity of symptoms.

The Board also acknowledges various statements submitted on the Veteran's behalf in May and June of 2007.  In general, these statements pertain largely to the Veteran's current symptoms.  Although the May 2007 statement alleges that the Veteran was separated from service due to his back and bilateral leg disorders, thus suggesting in-service incurrence, the other evidence of record squarely rebuts such an allegation.  Accordingly, under the same analysis as discussed above, the Board does not find these allegations to be credible and does not afford it any probative weight.

Overall, the evidence does not show a current diagnosis as to the Veteran's ankle or bilateral knees and legs.  Moreover, the evidence does not establish an etiological relationship between any of the Veteran's claimed disabilities and an event, injury, or illness incurred during his active duty service.  Insofar as the Veteran's lumbar spine degenerative disc disease and L5 radiculopathy, the evidence does not show that those disorders were manifest in any way within one year from his discharge from service.  Hence, those disorders may not be presumed to have been incurred in or aggravated by the Veteran's active duty service.

As the preponderance of the evidence is against the Veteran's claims of service connection for an ankle disorder, back disorder, right knee/leg disorder, and left knee/leg disorder, these claims must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against each of the Veteran's claims for service connection.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Entitlement to NSC Pension Benefits

In a March 2007 claim, the Veteran asserts entitlement to NSC pension.  He contends, in essence, that back and bilateral knee disabilities have prevented him from continuing his self-employment as a carpenter.

VA law and regulations provide for the payment of NSC pension benefits to veterans with active service during a period of war who are permanently and totally disabled from a disability which is not the result of willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  In pertinent part, eligibility for pension may be established by a veteran having had active military service of either (1) 90 days or more during a period of war; (2) a period of 90 consecutive days or more when such period began or ended during a period of war; (3) an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (4) who served in active military service and was discharged or released from such wartime service by reason of disability adjudged service-connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) and (4) (2010).

The term "period of war" is defined by statute and means the Spanish-American War, the Mexican border period, World War I, World War II, the Korean Conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  By statute, the Vietnam era is defined to have begun on August 5, 1964 and ended on May 7, 1975. 38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2(f).  Also by statute, the Persian Gulf War is defined as having begun on August 2, 1990 and will continue through a date prescribed by either Presidential proclamation or by law.  38 C.F.R. § 3.2(i).
In this case, the Veteran does not dispute that his entire period of active duty service occurred during peacetime.  In his claim, the Veteran identified that his active duty service was from September 1976 to August 1977.  In his April 2007 Notice of Disagreement, the Veteran acknowledged that his entire service occurred in peacetime.  The Veteran also acknowledged the same in a May 2011 brief, which was prepared on his behalf by his representative.  Indeed, documentation in the claims file shows that VA has verified, through the National Personnel Records Center in St. Louis, Missouri, that the Veteran's actual active duty service was from July to August of 1977 and thus occurred during peacetime.

In the absence of any evidence that the Veteran's active duty service occurred during a recognized period of war, the Veteran's peacetime service does not meet the threshold criteria for basic eligibility for NSC pension benefits. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

In instances where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis, 6 Vet. App. at 430.

(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for an ankle disorder is denied.

Entitlement to service connection for a right knee and/or right leg disorder is denied.

Entitlement to service connection for a left knee and/or left leg disorder is denied.

Entitlement to NSC disability pension benefits is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


